Per Curiam.
This writ of error was taken to a judgment for the plaintiff predicated upon two promissory notes for $5,000.00 each with interest and attorney fees. The notes were held by the administratrix of the payee and it appears that the notes have reference to a conveyance of property for a total consideration of $45,869.18, a part of which was the payment of notes given by the vendor Rentz for purchase- money indebtedness on the property, but the amount of such indebtedness was by error or otherwise covenanted to be $5,000.00 less than it in fact was. In view of the obligations .of Rentz to his vendees, the defendants below, his administratrix should not on this record be awarded judgment on one of the $5,000.00 notes given as a part of the purchase price of the property. It is, therefore, considered, ordered and adjudged that upon entering a remittitur of the amount covered by one of the $5,000.00 notes, and the interest on- such $5,000.00 note and one half the amount allowed for attorney fee, the judgment will *118stand affirmed for the remainder; otherwise, the judgment will stand reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.